Citation Nr: 0313963	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left shoulder disorder.

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had a period of active duty for training in the 
United States Army Reserve from January 1975 to May 1975, and 
he served on active duty from June 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1999 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, which denied the benefits 
sought on appeal.

In December 2002, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the claims file.

The issue of entitlement to basic eligibility for nonservice-
connected disability pension benefits will be the subject of 
a later decision.


FINDINGS OF FACT

1.  The unappealed July 1978 rating decision that denied 
service connection for a left shoulder disorder is final.

2.  The evidence received since the time of the July 1978 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim for 
entitlement to service connection for a left shoulder 
disorder.

3.  The medical evidence does not demonstrate that any 
current left shoulder disorder or neck disorder is causally 
related to an incident of the veteran's active service.  


CONCLUSIONS OF LAW

1.  The July 1978 rating decision that denied service 
connection for a left shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.200 (2002).

2.  New and material evidence has been presented to reopen a 
claim for entitlement to service connection for a left 
shoulder disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002); 
38 C.F.R. § 3.156 (2001).

3.  A left shoulder disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2002).  

4.  A neck disorder was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he 
currently has a left shoulder disorder and a neck disorder, 
which are causally related to an injury he sustained to his 
left shoulder in 1976, during active service.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provided that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found at 38 
C.F.R. §§ 3.102, 3.159.  The impact of the VCAA on each of 
the issues in this appeal will be addressed below.

I.  New and Material Evidence.

The veteran's original claim for service connection for a 
left shoulder disorder was received in April 1978.  In a July 
1978 rating decision, the RO denied the veteran's claim for 
service connection on the basis that despite evidence of an 
in-service left shoulder injury, there were no residuals of a 
left shoulder injury shown on a March 1978 examination.  The 
veteran was notified of that decision and his appellate 
rights by letter dated in August 1978.  However, he did not 
initiate an appeal as to that decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In January 1999, the veteran submitted a new claim for 
service connection for "left shoulder pain."  The RO denied 
that claim in a September 1999 rating decision on the basis 
that although there was evidence of an in-service left 
shoulder injury, the evidence did not demonstrate a permanent 
residual or chronic disability subject to service connection.  
The veteran disagreed with that decision, and initiated the 
present appeal.

Although the RO did not address the claim on the basis of new 
and material evidence, the Board finds that the issue is more 
appropriately characterized as whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for a left shoulder disorder.  This 
characterization is appropriate because there is a prior 
final decision on this issue.  As such, the Board first must 
determine whether new and material evidence has been 
presented before reopening and adjudicating the claim for 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless of a 
determination made by the regional office, the Board must 
ensure that it has jurisdiction over a case before 
adjudicating the case on the merits).  There is no prejudice 
to the veteran by proceeding with an analysis of new and 
material evidence, as the Board finds that the record 
contains sufficient evidence to reopen the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

According to VA law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a)(2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

During the pendency of this appeal there was a regulatory 
change pertaining to the definition of new and material 
evidence with respect to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (presently 
codified at 38 C.F.R. § 3.156(a)(2002)).  However, as the 
veteran filed his claim to reopen prior to August 29, 2001, 
the earlier version of the regulation remains applicable in 
this case.  

The reason for the prior final denial of this claim was that 
the evidence did not demonstrate residuals of a left shoulder 
injury.  Since the time of the July 1978 rating decision, 
substantial medical evidence has been associated with the 
claims file, which reflects treatment for a left shoulder 
disorder.  Significantly, the record contains a statement 
from the veteran's private physician, Dr. Lam, dated in 
November 1999.  In that statement Dr. Lam acknowledges the 
veteran's in-service left shoulder injury, and states that 
the veteran "continues to have pain on a chronic recurrent 
basis in the same areas, but could not seek medical care due 
to lack of medical insurance."  Dr. Lam states that the 
veteran has degenerative joint disease in the shoulder, which 
may be the result of post-traumatic arthritis.  In addition 
to the foregoing statement, the record contains numerous 
other private medical records reflecting treatment for a left 
shoulder disorder.  

As noted earlier, when determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus, 3 Vet. App. 510.  In the present case, 
the November 1999 statement from Dr. Lam suggests a 
continuity of symptomatology between the veteran's current 
left shoulder symptoms and his in-service injury.  The Board 
finds that the foregoing medical evidence constitutes new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a left shoulder disorder.  The 
evidence is new in that it was not previously of record, and 
the evidence is material because it suggests a relationship 
between the veteran's current left shoulder symptomatology 
and his active military service.  As such, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left shoulder disorder, and the claim is reopened.  38 C.F.R. 
§ 3.156(a).  To this extent, the appeal is allowed.  

As the Board is reopening the veteran's claim for service 
connection for a left shoulder disorder, any potential 
deficiencies in application of the VCAA to the narrow issue 
of whether there was new and material evidence sufficient to 
reopen this claim, are rendered moot.  



II.  Service Connection.

As noted earlier, the veteran maintains that his current left 
shoulder and neck disorders are causally related to an 
incident of his active service.  In the veteran's original 
claim for service connection, received in April 1978, as well 
as his claim received in January 1999, he references a left 
shoulder injury that occurred sometime around 1976 or 1977.  
In a Decision Review Officer Report, dated in January 2000, 
the veteran described the left shoulder and neck injury that 
he sustained during service.  The veteran's service medical 
records clearly show that the veteran was treated for a left 
shoulder injury in 1976, during his period of active duty 
service.  Although the veteran also had an earlier period of 
active duty for training, as well as a period of inactive 
duty for training, the veteran does not contend that his 
shoulder injury occurred during those periods of service, nor 
does the evidence reflect otherwise.  As such, the Board will 
limit the analysis in this appeal to the veteran's period of 
active service.  

As a preliminary matter, the Board will address how the 
duties under the VCAA were satisfied in this appeal.  One of 
the requirements under the VCAA is that VA notify a claimant 
of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement was met, particularly 
as evidenced by two VCAA notification letters in the claims 
file.  The first letter, mailed February 2001, contained 
general notice about the VCAA and the type of evidence 
required for establishing claims for service connection.  The 
second letter, mailed in August 2001, provided the veteran 
with more specific information regarding his claims on 
appeal.  

The August 2001 letter essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the August 2001 letter asked the 
veteran to send additional evidence or information to the RO 
by the end of a 60-day time period from the date of the 
letter, the letter also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the veteran has nothing further to submit, and adjudication 
of his claim can proceed.

In addition to the foregoing, by rating decision issued in 
September 1999, and a statement of the case (SOC) issued in 
October 1999, the veteran was informed of the laws and 
regulations governing claims for service connection.  The 
Board is satisfied that the veteran was put on notice as to 
the evidence needed to substantiate his claim, including what 
evidence he should supply, and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
private treatment records, VA clinical records, and Social 
Security records.  In March 2000, the veteran underwent a 
disability examination, which was requested by VA.  In 
December 2002, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  As is clearly documented 
in the record, attempts have been made to secure all relevant 
records identified by the veteran, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  

The Board acknowledges the veteran's representative's request 
at the December 2002 hearing for an MRI of the veteran's 
disorders.  The record currently contains numerous x-ray 
reports and imaging reports of the veteran's disorders, and 
the Board finds that the medical evidence of record is 
sufficient to decide this appeal.  Moreover, as will become 
more apparent from the analysis below, the evidence is clear 
that the veteran has a current neck and shoulder disorder.  
The evidence is also clear that the veteran sustained a left 
shoulder injury in active service.  The matter at issue in 
this case is whether there is a relationship between the in-
service event and the current disorders.  As such, an MRI to 
assess the current nature of the disorder(s) is not 
necessary.  See 38 U.S.C.A. § 5103A(d)(2).  In short, the 
Board concludes that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A.

Service connection is granted for disability from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service, during other than a period of war.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence may be presumed for certain chronic diseases, such 
as arthritis, if evidence establishes that the disease was 
manifest to a compensable degree within the first year 
following service separation.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

The veteran's service medical records demonstrate that in 
July 1976, he sustained an abduction injury to his left 
shoulder.  The veteran reported that he felt the shoulder 
"go out."  Upon examination, the shoulder manifested 
tenderness and full range of motion (with pain).  X-rays were 
negative for evidence of fracture or dislocation, although 
the assessment was probable dislocated left shoulder, now 
reduced.  The veteran was given a sling to wear.  In August 
1976, the veteran was seen with complaints of shoulder pain.  
The shoulder was described as "obviously tender," but x-
rays showed no dislocation or bony pathology.  The impression 
was a resolving anterior dislocation.  An August 1976 
physical profile record described the veteran as having a 
resolving anterior dislocation, left shoulder, and he was 
assigned a temporary (21 day) restriction on performing 
duties that included handling heavy materials or doing 
overhead work, including pull-ups and push-ups.  Later in 
August 1976, the veteran reported that his shoulder was 
feeling better.  

In October 1977, the veteran was seen with a "bull neck" 
with dysphagia, but a thyroid study was normal.  There are no 
other findings in the service medical records specifically 
pertaining to the veteran's neck.  Upon service separation in 
March 1978, the veteran reported that he was in good health, 
and he indicated that he had never had any bone, joint, or 
other deformity.  The veteran's service separation 
examination report shows normal upper extremities and a 
normal spine.  There were no complaints or findings made in 
regard to the left shoulder or neck.  

Following service separation, the earliest treatment records 
available pertaining to the veteran's neck and left shoulder 
are dated in the 1990's.  According to the veteran's 
testimony at the December 2002 hearing, he never sought 
treatment for his disabilities prior to the 1990's because he 
could not afford it.  

A July 1995 private treatment record from a Dr. Lam indicates 
that the veteran was seen with complaints of pain from the 
neck down to the right shoulder and upper arm.  The 
assessment was cervical disc disease.  A March 1999 record 
from the Wahiawa General Hospital Emergency Room indicates 
that the veteran came in with complaints of left arm and 
shoulder pain.  He reported that he had been drinking all 
day, and that when he went to go sit in a chair it collapsed 
under him.  The examiner opined that it was likely that the 
veteran fell over because he was having left-sided deficits, 
which prompted him to loose his balance and collapse into the 
chair.  The impression was left-sided hemiplegia; rule out 
right-sided cerebrovascular accident.  

A March 1999 record from Dr. Lam indicates that the veteran 
had recently slipped and fell, striking the back of his neck 
on a chair.  Upon getting up, he was noted to have left-sided 
weakness and visual disturbance.  He was taken to an 
emergency room, and found to have had multiple cerebral 
infarctions, which were interpreted as old.  Dr. Lam's 
impression was "suspect acute right subcortical versus brain 
stem infarction."  Differential diagnoses included 
dissection and vasculitits.  The impression also included a 
finding of left neck pain, secondary to trauma. 

A March 1999 x-ray of the cervical spine, requested by Dr. 
Lam, revealed curvature of the cervical spine, mild narrowing 
at C6-7, and possible narrowing at C2-3.  A series of images 
performed on the cervical spine and left shoulder in March 
1999, revealed that aside from degenerative disc disease of 
the mid cervical spine, the examination was normal.  As to 
the left shoulder, the series of images were within normal 
limits for age.  

In September 1999, the veteran was seen at a VA clinic with 
complaints of back and neck pain.  There were no clinical 
findings made at that time.  It was noted that the veteran 
was to call his private physician.

In October 1999, the veteran was again seen at the Wahiawa 
General Hospital Emergency Room with complaints of left neck 
and shoulder pain, although he denied any trauma or injury.  
The examiner noted that the veteran had a history of 
hypertension, stroke, and left shoulder pain, although an MRI 
of the shoulder taken two days prior was completely negative.  
The concluding diagnosis was neck and shoulder pain of 
unspecified reasons.  

A November 1999 hand-written statement by Dr. Lam indicates 
that the veteran had a "falling injury involving his [left] 
shoulder and neck while he was in active military duty in 
1977."  Dr. Lam stated that the veteran "continues to have 
pain on a chronic recurrent basis in the same areas but could 
not seek medical care due to lack of medical insurance."  He 
indicated that the veteran had degenerative joint disease in 
the cervical spine and shoulders and that this may be a 
result of post-traumatic arthritis.  

In March 2000, VA scheduled the veteran for an orthopedic 
examination with Clifford K. H. Lau, M.D., F.A.C.S.  Dr. Lau 
provided a detailed account of the veteran's medical history, 
including a description of the in-service injury.  Dr. Lau 
indicated that the veteran's entire claims file was reviewed 
prior to the examination, and he included a summary of that 
information.  The veteran's current complaints at that time 
were left arm pain with numbness down the entire left arm, in 
a stocking-type distribution.  He had neck pain only on the 
left side and stiffness.  Dr. Lau's impression was:  1) 
history of left shoulder dislocation, 1977; 2) degenerative 
disc disease of the cervical spine, C5-6; and, 3) status post 
left hemiplegia, with right-sided CVA (cerebrovascular 
accident).  Dr. Lau opined that he did "not believe there is 
any shoulder or neck disability related to the time [the 
veteran] served in the Army, based on the claims file and 
examination today."  Dr. Lau noted that the veteran's 
service medical records showed a left shoulder injury, but 
there was no indication of a neck injury in service.  
Moreover, the veteran's March 1978 service separation 
examination made no comments of a neck or shoulder disorder.  
Dr. Lau indicated that the veteran reported that he could not 
move his left arm, but after leaving Dr. Lau's office, the 
veteran was seen pushing the elevator button with his left 
hand and abducting his shoulder to 30 degrees, which he had 
not been able to do in the examination room.

The Board has thoroughly reviewed all the medical evidence of 
record, as summarized above, but finds that the preponderance 
of the evidence is against claims for service connection for 
a left shoulder disability and a neck disability.  Initially, 
the Board acknowledges that the veteran injured his left 
shoulder during active service.  However, despite his 
contentions, there is no indication in the service medical 
records that this injury included his neck, or that the 
veteran sustained a separate neck injury during active 
service.  Moreover, upon service separation in March 1978, 
his separation examination report indicates that his upper 
extremities and spine were normal, and there were no findings 
or complaints pertaining to his disabilities on appeal.  
Following service separation, the record is silent for any 
medical treatment for the claimed disabilities for many 
years.

The Board acknowledges the November 1999 statement from Dr. 
Lam, in which he refers to the veteran's in-service injury, 
and notes that the veteran continues to have pain on a 
chronic recurrent basis in the same areas.  He also states 
that the veteran currently has degenerative joint disease of 
the cervical spine and shoulder, and that this may be the 
result of post-traumatic arthritis.  Dr. Lam does not appear 
to have independently reviewed the veteran's claims file or 
service medical records in making that statement.  Despite 
Dr. Lam's suggestion that the veteran has continued to 
experience pain in his left shoulder and neck, there is no 
supporting clinical evidence of continuity of symptomatology 
over the years.  See 38 C.F.R. § 3.303(c).  The veteran 
testified that he never sought treatment for his disabilities 
after service because he could not afford it.  Nevertheless, 
the evidence of record does not support the veteran's claims 
for service connection for other reasons, outlined below.  

Significantly, as noted, the veteran's upper extremity and 
spine were described as normal upon service separation.  
Moreover, the earliest medical evidence pertaining to the 
disabilities on appeal is dated in the late 1990's, nearly 20 
years following the veteran's in-service left shoulder 
injury.  Even accepting that the veteran was unable to seek 
medical treatment prior to that time, the preponderance of 
the medical evidence in the 1990's appears to attribute the 
veteran's left shoulder and neck pain to a fall in March 
1999, as well as left-sided hemiplegia, rather than to an in-
service incident that occurred 20 years prior.

Although Dr. Lam indicates that the veteran has degenerative 
joint disease in his left shoulder and neck, there is no 
indication that any arthritis was present to a compensable 
degree within one year of service separation.  See 
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
despite Dr. Lam's suggestion that this degenerative joint 
disease may be a result of post-traumatic arthritis, there is 
no indication in the record that the veteran developed post-
traumatic arthritis from his in-service injury.  Nor does Dr. 
Lam clarify whether the post-traumatic arthritis he 
references is due to the in-service injury.

The Board is more persuaded by the opinion provided by Dr. 
Lau in March 2000.  Dr. Lau indicated that he had reviewed 
the veteran's claims file and service medical records, and he 
provided a detailed summary of that information, including 
the in-service injury.  Dr. Lau also conducted a thorough 
examination of the veteran's left upper extremity and neck, 
but concluded that in his opinion, the veteran did not 
currently have a shoulder or neck disability related to his 
active service.  Dr. Lau supported his opinion with clinical 
evidence from the record, including the veteran's past and 
recent medical history.  

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board may also rely on a 
particular medical expert's opinion as satisfying the 
statutory requirement of an adequate statement of reasons or 
bases where the expert has given fair consideration to the 
material evidence that appears to support the appellant's 
contentions.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In reaching the determination in this case, the Board finds 
that the opinion from Dr. Lau is more probative than the 
statement made by Dr. Lam.  First, Dr. Lau made a 
comprehensive review of the veteran's medical history, 
including his service medical records.  There is no 
indication that Dr. Lau conducted a similar review.  Second, 
Dr. Lau conducted a thorough examination of the veteran, with 
an aim to address the specific issues involved in this 
appeal.  While there are numerous treatment records from Dr. 
Lau of record, aside from the November 1999 statement, there 
is no report that specifically addresses the issues on 
appeal.  Moreover, the November 1999 statement appears to be 
based on the veteran's report of his own history, and not 
upon an independent review of the veteran's medical records.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
or information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute competent medical evidence).  Third, Dr. Lau 
supported his conclusions with clinical findings in the 
record.  Dr. Lam did not add such references to his November 
1999 statement.  

The Board acknowledges the veteran's statements and testimony 
of record that his current left shoulder and neck disorders 
are related to his active service.  However, as the veteran 
is a lay person without any apparent medical expertise or 
training, his opinion as to whether any current disorder is 
causally related to an incident of his active service is not 
competent medical evidence, which is required to establish 
service connection.  See Espiritu, 2 Vet. App. at 494-95 
(laypersons may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," but they are not 
capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence is needed that provides 
both a current diagnosis of a left shoulder and neck 
disorder, and a causal relationship between any such 
currently diagnosed disability and the veteran's period of 
active military service.  In the present case, the great 
weight of the medical evidence of record supports the 
conclusion that the veteran's current left shoulder and neck 
disorders are not related to his active service.

In conclusion, for the reasons discussed, the Board finds 
that the preponderance of the evidence is against claims for 
service connection for a left shoulder disorder and for a 
neck disorder.  Accordingly, the appeal must be denied.  The 
Board has considered the "benefit of the doubt" rule, but 
because the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 1154(b); Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 
2001) (38 U.S.C.A. § 5107(b) requires that the Board consider 
all the evidence and material of record; the benefit-of-the-
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  




ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a left shoulder disorder, 
and to that limited extent, the appeal is allowed.

Service connection for a left shoulder disorder is denied.

Service connection for a neck disorder is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

